Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-5 and 7-10 of H. Shen et al., US 16/928,522 (Jul. 14, 2020) are pending and in condition for allowance. 

Withdrawal Claim Objections

Claim objections are withdrawn in view of Applicant’s amendments.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claim 6 under 35 U.S.C. 112(b) as being indefinite for seeking to limit a product claim according to the purpose for which such product is used is withdrawn in view of Applicant’s cancellation of this claim.  

Withdrawal Claim Rejections - 35 USC § 101

Rejection of claim 6 under 35 U.S.C. 101 on the grounds that the claimed invention is directed to non-statutory subject matter is withdrawn in view of Applicant’s cancellation of this claim.  


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is R. George, et al., 24 Polyhedron, 679-684 (2005) (“George”).  George discloses a series of Co(II), Ni(II) and Cu(II) derivatives of a variety of porphyrins with tolyl (H2TxTP) and naphthyl (H2NxTP) moieties as meso-substituents were synthesized and characterized.  George at Abstract.  George discloses a number of confined cobalt porphyrins at Table 1, with varying R groups, for example, the following compound.  George at page 681 (Table 1).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The above George compound differs from the claimed compounds in that R is a naphthyl ring.  
The instant claims are not obvious because neither George nor George in combination with secondary art of record motivates one of ordinary skill in the art to make the specific structural modification(s) of substituting the naphthyl ring of George compound with any of the following claimed R groups:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2144.09; MPEP § 2143(E), Example 4 (citing Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007)); see also Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1357 (Fed. Cir. 2007) (“[t]hus, in cases involving new chemical compounds, it remains necessary to identify some reason that would have led a chemist to modify a known compound in a particular manner to establish prima facie obviousness of a new claimed compound”).  In the instant case, motivation to select a porphyrin disclosed by George and thereafter structurally modify it is lacking because George fails to disclose a substantial utility.  MPEP § 2144.09(VI).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622